Citation Nr: 1412178	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

 

THE ISSUE

Entitlement to an initial rating for prostate cancer, status post radical prostatectomy, in excess of 20 percent prior to July 17, 2009 and in excess of 40 percent from July 17, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to December 1968.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection at 20 percent for the Veteran's prostate cancer, status post radical prostatectomy, from December 12, 2008.  A November 2009 rating decision awarded the Veteran a 40 percent evaluation for his service connected prostate cancer, status post radical prostatectomy, as of July 17, 2009.  
	
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for further evidentiary development of the Veteran's initial rating claim.  In February 2008, the Veteran underwent a radical prostatectomy due to his prostate carcinoma.  See The Valley Hospital, Operative Report, February 2008.  Since the surgery, the Veteran has suffered from voiding dysfunction and urinary frequency.  

The Veteran alleges that his disability has increased in severity since his most recent VA genitourinary examination that took place in August 2009.  See Veteran's VA Form 9, February 2011.  Specifically, he claims that residuals of prostate cancer include voiding dysfunction requiring the wearing of absorbent materials that must be changed more than four times per day.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528.

When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See 38 C.F.R. § 3.159(c)(4) (2013); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Therefore, the Board finds that the Veteran's service-connected condition warrants a new VA examination to address its current severity. 

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As the claim is being remanded, any additional medical treatment records should be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158(b), 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for any prostate cancer related issues, including voiding dysfunction and urinary frequency, since December 2007.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from Dr. A. H., from March 2009 to present and Dr. S. L., from June 2009 to present.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected prostate cancer, status post radical prostatectomy.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.  

The examiner should identify all residuals attributable to the Veteran's service-connected prostate cancer, status post radical prostatectomy.  The examiner should specifically comment as to whether the Veteran requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  Additionally, the examiner should state whether there is constant albuminuria with some edema or a definite decrease in kidney function.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


